Case 4:18-cv-10279-KMW Document 60 Entered on FLSD Docket 06/11/2019 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                              CASE NO. 18-10279-CIV-KMW

  PETER SEAN BROWN,

               Plaintiff,

  v.

  RICHARD A. RAMSAY, in his official
  capacity as Sheriff of Monroe County,

             Defendant.
  _________________________________________/

            DEFENDANT RAMSAY’S (MONROE COUNTY SHERIFF) MOTION
                 TO TAKE DEPOSITION OF A CONFINED PERSON
                        (AND MEMORANDUM OF LAW)

        The Defendant, RICK RAMSAY, Sheriff of Monroe County, Florida, through his

  undersigned attorneys, pursuant to Rule 30(a) of the Federal Rules of Civil Procedure,

  files this his Motion to Take Deposition of a Confined Person, and in support thereof

  would state as follows:

        1. That Plaintiff Brown is currently incarcerated within the Monroe County Jail

  system. Defendant Sheriff previously attempted to conduct Plaintiff’s deposition

  pursuant to a date agreed upon between the parties, by way of Notice of Taking

  Deposition, which Notice scheduled Plaintiff’s deposition for May 14, 2019. After the

  Notice of Taking Deposition was issued, but before the deposition could be conducted

  as scheduled, Plaintiff was arrested for the fourth time on a violation of probation which

  relates to an underlying felony arrest which occurred in December of 2016. A Notice of

  Canceling Deposition was issued at the insistence of Plaintiff’s counsel who protested


                                              -1-
Case 4:18-cv-10279-KMW Document 60 Entered on FLSD Docket 06/11/2019 Page 2 of 4



  that so long as Plaintiff was incarcerated no deposition could be scheduled without an

  Order of this Court.

         2. That the deadline for the completion of discovery is approaching, and the

  Defendant Ramsay has a concern that Plaintiff’s current pending violation of probation

  hearing may not be timely conducted or may not result in Plaintiff’s release from

  incarceration so, in an abundance of caution, Defendant Ramsay seeks an Order

  allowing for Plaintiff’s deposition to be conducted so long as he is confined.

                                     3.01(g) STATEMENT

         Undersigned counsel for the Defendant Ramsay has consulted with Jonathan N.

  Soleimani, one of Plaintiff’s fourteen attorneys of record, to ascertain that Plaintiff does

  or does not consent to the requested relief, with Mr. Soleimani replying as follows:

                 “Plaintiff’s position is that it would be premature to seek
                 leave under FRCP 38(2)(B) to take Plaintiff’s deposition
                 because the uncertainty surrounding the length of Plaintiff’s
                 detention may soon be resolved. Plaintiff’s next hearing was
                 recently moved to July but our understanding is that the
                 hearing is likely to be advanced to late June. Our hope is
                 that Plaintiff’s deposition can occur once his current
                 detention has ended, hopefully well in advance of the
                 August 19, 2019, discovery cutoff. We are hoping to know
                 more about the likelihood of his possibility following
                 Plaintiff’s next hearing in a few weeks.”


         WHEREFORE, it is respectfully requested that this Honorable Court enter its

  Order permitting the deposition of Plaintiff, Peter Brown, to be taken at the Monroe

  County Jail.




                                               -2-
Case 4:18-cv-10279-KMW Document 60 Entered on FLSD Docket 06/11/2019 Page 3 of 4



         Further, and in support of this Motion to Take Deposition of a Confined Person,

  Defendant Ramsay would refer this Honorable Court to the Memorandum of Law

  attached hereto and by reference made a part hereof.

                                   MEMORANDUM OF LAW

         According to Rule 30(a)(2)(B) of the Federal Rules of Civil Procedure that the

  deposition of a confined person (prison or a jail) may be taken only with leave of court.

  Plaintiff, Patrick Brown, is currently confined as a detainee within the Monroe County

  Jail system on pending charges of violation of probation.

         As the Motion recites, the deposition of Plaintiff Brown was previously scheduled

  during a period that Plaintiff was not detained, but Plaintiff was subsequently arrested

  and as a result detained on the pending violation of probation and there is a concern

  that Plaintiff may or may not be released from detention prior to the close of discovery

  in this matter. It is the Defendant Sheriff under whose authority the Monroe County Jail,

  where Plaintiff is currently confined, is operated. It is not anticipated that there w ill be

  difficulty in coordinating a date, time or location with jail authorities overseeing the jail

  where the deposition can be conducted. All of those considerations will be coordinated

  with the participation of the Sheriff.

         Defendants’ Motion to Take Deposition of a Confined Person should be granted.

         I HEREBY CERTIFY that a copy of the foregoing has been filed with the Clerk of

  Court via the CM/ECF system, which sends a copy to: SEE ATTACHED CERTIFICATE

  OF SERVICE, this 11th day of June, 2019.




                                                -3-
Case 4:18-cv-10279-KMW Document 60 Entered on FLSD Docket 06/11/2019 Page 4 of 4



                         PURDY, JOLLY, GIUFFREDA, BARRANCO & JISA, P.A.
                         Attorneys for Defendant SHERIFF
                         2455 East Sunrise Boulevard, Suite 1216
                         Fort Lauderdale, Florida 33304
                         Telephone (954) 462-3200
                         Telecopier (954) 462-3861
                         E-mail: bruce@purdylaw.com
                                 susie@purdylaw.com

                         BY:   /s/ Bruce W. Jolly
                               BRUCE W. JOLLY
                               Fla. Bar No. 203637




                                       -4-
